DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                          CHRISTINE SCOTT,
                              Appellant,

                                   v.

 STATE OF FLORIDA, RONALD DESANTIS, FLORIDA DEPARTMENT
OF STATE, LAUREL LEE, FLORIDA DIVISION OF ELECTIONS, MARIA
  MATTHEWS, ASHLEY DAVIS, COLLEEN O'BRIEN, KRISTI WILLIS,
     CANDICE D. EDWARDS, BROWARD COUNTY, NATHANIEL
   KLITSBERG, BROWARD COUNTY SUPERVISOR OF ELECTIONS,
  PETER ANTONACCI, JOHN WAY, IVAN CASTRO, DANIEL REYES,
 BCSOE EMPLOYEE - SHARON, BCSOE EMPLOYEE 1, PALM BEACH
 COUNTY, ASHLEY HOULIHAN, PALM BEACH COUNTY SUPERVISOR
  OF ELECTIONS, WENDY SATORY LINK, SEAN WILLIAMS, AMBER
  SACHS, BROWARD COUNTY SHERIFF, GREGORY TONY, PUBLIX,
       HOME DEPOT, MICROSOFT, WALMART, and LOWES,
                         Appellees.

                            No. 4D20-2220

                          [December 16, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-lisa Phillips, Judge; L.T. Case No. 20-10424 CACE
(25).

  Christine P. Scott, Deerfield Beach, pro se.

   Andrew J. Meyers, Broward County Attorney, Adam Katzman, Senior
Assistant County Attorney, Nathaniel Klitsberg, Senior Assistant County
Attorney, and Joseph K. Jarone, Assistant County Attorney, Fort
Lauderdale, for appellee Broward County Supervisor of Elections.

   Alison Churly-Davis, General Counsel, and Sarah Carmen Prieto, Staff
Attorney, Fort Lauderdale, for appellee Broward County Clerk of Courts.

   Ashley D. Houlihan, General Counsel, West Palm Beach, for appellee
Palm Beach County Supervisor of Elections.

PER CURIAM.
  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                  2